Title: To George Washington from William Livingston, 9 November 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 9th Novr 1777

I this Moment received your Excellency’s Letter of yesterdays date. I am so thoroughly convinced of the Importance of the Post at Red-bank that I want no Arguments to induce me to exert my best Endeavours to

raise our Militia for its defence—your Excellency is pleased to observe that “this State is more particularly called upon by reason of its Situation; and because it never furnished the two thousand Men which were ordered as its Quota to the continental Army.” Of the first reason I can easily apprehend the force; but the second does not equally strike me, because, altho’ it affects me sensibly that this State is very deficient in its Quota to the continental Army; yet as I presume that Circumstance may be equally predicated of the other States, I cannot see why it should be particularly urged against this, as an Argument for any extraordinary Exertions beyond the rest.
your Excellency may however depend upon it, that we want no other Arguments than that of our Zeal for the Cause; & no other Excuse for not fully answering your Expectations (should that prove to be the Case) than our Inability.
I inclose your Excellency copy of a Letter which I yesterday received from Major General Dickinson by which you will find, he is exerting himself to procure as great a Reinforcement as possible to the Eastward. To the Southern I hear they are within these few days turning out beyo⟨n⟩d E⟨xpectation.⟩ To excite them to take the Field with greater Spirit, & in larger Numbers, I have directed General Dickinson to take the Command of our Militia in that Quarter if he thinks he can be spared from his present Post without endangering the Service.
General Forman has to my great concern, & contrary to my warmest Sollicitations, resigned his Commission, upon some Misunderstanding with the Assembly. I have the honour to be your Excellency’s most obedient Humble Servt

Wil: Livingston

